DETAILED ACTION
	
This communication is in response to the Applicant Arguments/Remarks filed 3/21/2022. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. Regarding the newly amended limitation “based on whether the primary user and the secondary user have communicated within a time limit”, please see the newly cited columns and lines below.
Specification, para. [0037] discloses “In a similar manner, determining if the primary user 114 has been in (recent) communication with a secondary user 118, e.g., secondary user 118b, may help determine that a secondary user 118 is within a predetermined proximity of the primary user 114. For example, step 306 may comprise determining with whom the primary user 114 has interacted/communicated, e.g., within a certain time limit. Interaction/communication between a primary user 114 and a secondary user 118 may be a virtual interaction, e.g., one or more conversations over email, telephone, SMS, video chat and/or social media, etc.”
Kazi teaches at para. 60: the level of engagement may be measured over a defined period of time or may be measured instantaneously (reflecting the most current level of engagement with search-results modules on the online social network); para. 74: the social-networking system may determine a geo-location associated with the client system of the user and limit the total number of communications to include only communications within a geographical region based on the geo-location of the client system; para. 101: actions may include various types of communications, such as sending messages, posting content, or commenting on content; various types of observation actions, such as accessing or viewing profile interfaces, media, or other suitable content; various types of coincidence information about two or more social-graph entities, such as being in the same group, tagged in the same photograph, checked-in at the same location, or attending the same event. Thus, users communicated within a time limit, users’ information include locations, distance between users etc. are stored – See para. 112. 
Bourne teaches at para. 28-29: typically, mobile device users are potentially introduced only if they are within a given physical proximity within overlapping time windows (time limit is within the overlapping time window), i.e., at a given time when such introductions are possible, allow a user to search for similar user profiles. Regarding claim 2, Kazi teaches at para. 59-60: the threshold number of communications may be module specific, in that each type of module may have its own module-specific threshold number, which may be different depending on the module type of a particular search-results module; the level of engagement may be measured over a defined period of time or may be measured instantaneously (reflecting the most current level of engagement with search-results modules on the online social network); para. 112: a first user may share an object and specify that the object is visible to second users only while the first user is in a particular location. (Thus, within a distance threshold). If the first user leaves the particular location, the object may no longer be visible to the second users. Thus, the combination of teachings of Kazi and Bourne does teach the agued limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazi et al. (US 20170220652) in view of Bourne (US 20090005040).
As per claims 1, 11, Kazi et al. (US 20170220652) teaches
a search method comprising: receiving, at a user device, a search query input from a primary user; accessing, from memory, a first user profile associated with the primary user (para. 43: a user submits a query. The search engine may conduct a search based on the query phrase using various search algorithms and generate search results that identify resources or content (e.g., user-profile interfaces, content-profile interfaces, or external resources) that are most likely to be related to the search query; para. 34: user profile stores for storing user profiles; para. 57: search-results modules may refer to a grouping of objects (e.g. user profiles, posts, photos, webpages, etc.) or references to objects identified in response to a search query); 
determining, using control circuitry, whether a secondary user is within a predetermined proximity of the primary user based on whether the primary user and the secondary user have communicated within a time limit; determining, using control circuitry, the relevance of the secondary user to the search query input ; in response to determining that the secondary user is relevant to the search query input, accessing, from memory, a second user profile associated with the secondary user (para. 105-106: a first user may be more interested in other users or concepts that are closer to the first user; para. 34: location stores may be used for storing location information received from client systems associated with users. Advertisement-pricing modules may combine social information, the current time, location information, or other suitable information to provide relevant advertisements, in the form of notifications, to a user; para. 60: the level of engagement may be measured over a defined period of time or may be measured instantaneously (reflecting the most current level of engagement with search-results modules on the online social network); para. 74: the social-networking system may determine a geo-location associated with the client system of the user and limit the total number of communications to include only communications within a geographical region based on the geo-location of the client system; para. 101: actions may include various types of communications, such as sending messages, posting content, or commenting on content; various types of observation actions, such as accessing or viewing profile interfaces, media, or other suitable content; various types of coincidence information about two or more social-graph entities, such as being in the same group, tagged in the same photograph, checked-in at the same location, or attending the same event. Thus, users communicated within a time limit, users’ information include locations, distance between users etc. are stored – See para. 112); and 
providing, at the user device, at least one of: an extension to the search query input based on the search query input, the first user profile and the second user profile; and a search result based on the search query input, the first user profile and the second user profile (para. 45: if a user enters the characters "pok" into a query field, the typeahead process may display a drop-down menu that displays names of matching existing profile interfaces and respective user nodes or concept nodes, such as a profile interface named or devoted to "poker" or "pokemon," which the user can then click on or otherwise select thereby confirming the desire to declare the matched user or concept name corresponding to the selected node; para. 47: displays names of matching existing profile interfaces and respective user nodes or concept nodes, and displays names of matching edges that may connect to the matching user nodes or concept nodes, which the user can then click on or otherwise select thereby confirming the desire to search for the matched user or concept name corresponding to the selected node, or to search for users or concepts connected to the matched users or concepts by the matching edges; para. 50, 53, 57: search-results modules may refer to a grouping of objects (e.g. user profiles, posts, photos, webpages, etc.) or references to objects identified in response to a search query).  Even if Kazi does not explicitly teach time limit, 
	Bourne teaches at para. 28-29: typically, mobile device users are potentially introduced only if they are within a given physical proximity within overlapping time windows (time limit is within the overlapping time window), i.e., at a given time when such introductions are possible, allow a user to search for similar user profiles; para. 46: facilitate introductions for dating, recruitment, alumni, special interest, web blog publishers, and religious application, among many others; fig. 5D: displaying in the search results interface matched user profiles.) Thus, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kazi and Bourne in order to effectively allow users to quickly identify, locate and or contact needed candidates or like-minded people – See Bourne – para. 4-5.

As per claims 2, 12, Kazi et al. teaches
wherein determining whether the secondary user within a predetermined proximity of the primary user comprises at least one of: determining whether a distance between the primary user and the secondary user is below a distance threshold; and determining whether a level of communication between the primary user and the secondary user is above a communication threshold (fig. 8, item 830: each search-results module is greater than a module specific threshold number of communications; para. 59-60: the threshold number of communications may be module specific, in that each type of module may have its own module-specific threshold number, which may be different depending on the module type of a particular search-results module; the level of engagement may be measured over a defined period of time or may be measured instantaneously (reflecting the most current level of engagement with search-results modules on the online social network); para. 112: a first user may share an object and specify that the object is visible to second users only while the first user is in a particular location. (Thus, within a distance threshold). If the first user leaves the particular location, the object may no longer be visible to the second users).  

As per claims 3, 13, Kazi et al. teaches
wherein determining the relevance of the secondary user to the search query comprises at least one of: 2Application No.: 16/987,082Docket No.: 003597-2423-101 Preliminary Amendment dateddetermining a physical distance between the secondary user and the user device; determining a viewing direction of the secondary user; analyzing the speech of the secondary user; analyzing one or more gestures of the secondary user; and determining the relationship between the primary user and the secondary user (para. 28: a social graph may include multiple nodes-which may include multiple user nodes ( each corresponding to a particular user) or multiple concept nodes ( each corresponding to a particular concept)---and multiple edges connecting the nodes. The social-networking system 160 may provide users of the online social network the ability to communicate and interact with other users... "friend" may refer to any other user of the social-networking system with whom a user has formed a connection, association, or relationship via the social-networking system; para. 112: a first user may specify that an object is visible only to second users within a threshold distance from the first user. If the first user subsequently changes location, the original second users with access to the object may lose access, while a new group of second users may gain access as they come within the threshold distance of the first user).  

As per claims 4, 14, Kazi et al. teaches
in response to determining that the secondary user is not relevant to the search query input: accessing the second user profile; accessing a search history of the secondary user stored in the second user profile; determining, from the search history, whether the secondary user has previously made one or more search queries relating to the search query input of the primary user; and providing the search result based on the first user profile, the search query input and one or more search queries made by the secondary user relating to the search query input of the primary user (para. 50: a structured query "My friends who work at Facebook," where "my friends," "work at," and "Facebook" in the structured query are references corresponding to particular social-graph elements as described previously (i.e., a friend type edge, a work-at-type edge, and concept node  corresponding to the company "Facebook"). By providing suggested structured queries in response to a user's text query, the social-networking system 160 may provide a powerful way for users of the online social network to search for elements represented in the social graph 200 based on their social-graph attributes and their relation to various social-graph elements; para. 43: the search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user. Thus, if the secondary user is not within a distance, for example or relevant, users’ browsing histories can be analyzed for similarity in interests; para. 53, 85.)  

As per claims 5-6, 15-16, Kazi et al. teaches
determining whether the search query input comprises at least one of a factual query and a suggestive query; and in response to determining that the search query input comprises a suggestive query, adding the primary user to a relevant user set; in response to determining that the secondary user is relevant to the search query input, adding the secondary user to the relevant user set (para. 43: a user may submit a query to the social-networking system 160 by, for example, selecting a query input or inputting text into query field. A user of an online social network may search for information relating to a specific subject matter (e.g., users, concepts, external content or resource) by providing a short phrase describing the subject matter, often referred to as a "search query," to a search engine; para. 50: suggested queries; para. 57: search-results modules may refer to a grouping of objects (e.g. user profiles, posts, photos, webpages, etc.) or references to objects identified in response to a search query. Thus, any users of similar interests or search same queries are grouped in similar profiles in relating to the search topics).  

As per claims 7, 17, Kazi et al. teaches
ranking the search result based on the first user profile and the second user profile (para. 8: allow a user who is interested in a particular content item to better understand the particular content item (e.g., by displaying words that others may have used to describe the content item) or to understand how others view the particular content item ( e.g., by displaying words that may have been used by others to describe their reaction to the particular content item). Although this disclosure focuses on displaying mentions and mention-terms within a module, it contemplates other applications or the determined mentions and mention-terms. As an example and not by way of limitation, mentions may be displayed as search results outside of any particular module; para. 34: storing user profiles, relevance and ranking engine; para. 57: search-results modules may refer to a grouping of objects (e.g. user profiles, posts, photos, webpages, etc.) or references to objects identified in response to a search query. Thus, ranking search results including displaying relevant or similar content items relating to concepts/terms in the profiles of a similar group of users).  

As per claims 8, 18, Kazi et al. teaches
blocking the search result based on the first user profile and the second user profile (para. 57: search-results modules may refer to a grouping of objects (e.g. user profiles, posts, photos, webpages, etc.) or references to objects identified in response to a search query; para. 93: potential mention-terms that occur frequently in all communications generally, but do not appear frequently enough in the plurality of communications associated with the particular content item, may be filtered out for being not particularly unique or relevant to the particular content item.)

As per claims 9, 19, Kazi et al. teaches
filtering the search result based on the first user profile and the second user profile (para. 43: the resources may be ranked and presented to the user according to their relative degrees of relevance to the search query. The search results may also be ranked and presented to the user according to their relative degree of relevance to the user. In other words, the search results may be personalized for the querying user based on, for example, social-graph information, user information, search or browsing history of the user, or other suitable information related to the user; para. 55: a search-results module may include information from a subset of the identified communications associated with the particular content that may allow the user to quickly gauge what other users think about a particular content item).  

As per claims 10, 20, Kazi et al. teaches
wherein the search input comprises a partial search query input, and the method further comprises automatically suggesting for user selection one or more options for completing the search query input based on the partial search query input, the first user profile and the second user profile (para. 34, 45: if a user enters the characters "pok" into a query field, the typeahead process may display a drop-down menu that displays names of matching existing profile interfaces and respective user nodes 202 or concept nodes 204, such as a profile interface named or devoted to "poker" or "pokemon," which the user can then click on or otherwise select thereby confirming the desire to declare the matched user or concept name corresponding to the selected node; para. 57).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenberg (US 20200322917) teaches at para. 221: communication to a predefined time window.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        6/24/2022




/ALEX GOFMAN/Primary Examiner, Art Unit 2163